UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7103



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD ALAN HUNT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:01-cr-00982-MJP)


Submitted:   December 20, 2007         Decided:     December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Alan Hunt, Appellant Pro Se.    Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Alan Hunt appeals the district court’s order

denying a Fed. R. Civ. P. 60(b) motion to vacate, for lack of

jurisdiction, Hunt’s 2002 criminal conviction and sentence.              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Hunt, No. 3:01-cr-00982-MJP (D.S.C.

July 25, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -